DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 03 August 2021.
Claims 1, 10 and 19 are amended.
Claims 1, 3, 6-10, 12 and 15-19 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2017111324898, filed on 15 Nov 2017. 
A translation of the certified copy of the priority document has been filed on 30 April 2020.

Response to Arguments
Applicant's arguments filed 03 August 2021 have been fully considered but they are not persuasive.
Claim Objections
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Rejections Under 35 U.S.C. §112
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s). New 112 rejection(s) have arisen as a result of the entered amendments.
Claim Rejections Under 35 U.S.C. §101
Applicant argues that the claims are not directed to mathematical concepts, certain methods of organizing human activity, or mental processes, but does not give reasoning as to why they make this assertion. The claim could be reasonably directed towards the “Mental Processes” or “Mathematical Concepts” grouping of abstract ideas as detailed in both the prior and instant Office Action. Examiner notes being directed towards an abstract idea is a consideration for step 2A prong 1 and any considerations for additional elements providing for 
Step 2A Prong 2
Applicant cites a section of their specification in support that the additional elements in the independent claims integrate the abstract idea into a practical application (remarks at page 13). It is unclear exactly how this citation supports applicant’s position as applicant makes no apparent argument alongside this citation. Examiner however notes the following: “Likewise, eligibility should not be evaluated based on whether the claim recites a "useful, concrete, and tangible result," State Street Bank, 149 F.3d 1368, 1374, 47 USPQ2d 1596, 1602 (Fed. Cir. 1998) (quoting In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1545, 1557 (Fed. Cir. 1994)), as this test has been superseded.” (See MPEP 2106(I)) Merely providing a useful result is not evaluated for eligibility.
The applicant asserts that the incorporation of their invention improves the efficiencies and performance of the processor (See at least p. 13-14 of the remarks). A claim may be found to be eligible if it integrates a judicial exception into a practical application as cited by the applicant. However, while not explicitly claimed the examiner notes that "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive 
The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception:
“Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13)

Drawing attention to the emphasized section, “…an improvement in the judicial exception itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” In the current case, regardless of whether or not applicant’s invention improves user type determination, improving a method, algorithm, or process of a user type determination absent of any technological modification, would be an improvement to the mental process or mathematical concept of user type determination (e.g. via improvement of efficiency or accuracy of the determination), but does not improve computers or technology.
Step 2B
Applicant argues that the claimed approach includes at least one unconventional operation citing the entire second half of the independent claims starting with the importing step. Examiner respectfully disagrees. The 2019 PEG states that "Examiners evaluate integration [of the judicial exception] into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit." Id. at p. 19. “Finally, the examiner beyond the judicial exception (emphasis added). The elements which recite the judicial exception cannot also serve to integrate the judicial exception into a practical application and therefore are additionally not valid for analysis under Step 2B.
Claim Rejections Under 35 U.S.C. §103
Applicant’s arguments, see remarks at pages 16-18, filed 03 August 2021, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 04 May 2021 has been withdrawn. 

Claim Interpretation
Examiner notes that the phrase “user type of a target user” under its broadest reasonable interpretation can include a risk group or insurance policy category of a user.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 19 repeat the recitation of definition of the personal attribute characteristic and provide a second broader definition of the network behavior characteristic. It is unclear exactly how applicant desires to define these characteristics and/or the purpose of repeated definitions as there are multiple recitations some of which conflict with the first recitation. It appears this may have been a typographical error (i.e. intending to cross out these second recitations to be similar to Claim 1) however the submitted amendments has them underlined as newly introduced (they are not new). For purposes of examination 
The remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1, 3, 6-10, 12 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a method, apparatus, and non-transitory computer storage medium for determining a vehicle user type. These are a process, machine, and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and similar versions are found in claims 1, 10 and 19:
Claims 1, 10 and 19:
“determining, based on the acquired at least one personal attribute characteristic, a user type of the target user under a preset attribute;”
“importing the acquired at least one personal attribute characteristic into a pre-trained vehicle accident occurrence frequency calculation model to obtain a predicted vehicle accident occurrence frequency of the target user, the vehicle accident occurrence frequency calculation model representing a corresponding relationship between the at least one personal attribute characteristic and a vehicle accident occurrence frequency;”
“determining the user type of the target user under the preset attribute to be the first user type, in response to determining the predicted vehicle accident occurrence frequency being greater than a preset vehicle accident occurrence frequency threshold;”
“determining the user type of the target user under the preset attribute to be the second user type, in response to determining the predicted vehicle accident occurrence frequency being not greater than the preset vehicle accident occurrence frequency threshold.”

Dependent claims 3, 5-6, 12 and 14-15 are directed to the following:
Claims 3 and 12:
“importing the acquired at least one personal attribute characteristic into a pre-trained user type determination model to obtain the user type of the target user under the preset attribute, wherein the user type determination model is used to represent a corresponding relationship between the at least one personal attribute characteristic and the user type.”
Claims 6 and 15:
“importing the acquired at least one personal attribute characteristic into a pre-trained vehicle accident compensation rate calculation model to obtain a predicted vehicle accident compensation rate of the target user, wherein the vehicle accident compensation rate calculation model is used to represent a corresponding relationship between the at least one personal attribute characteristic and a vehicle accident compensation rate;”
“determining the user type of the target user under the preset attribute to be the first user type, in response to determining the predicted vehicle accident compensation rate being greater than a preset vehicle accident compensation rate threshold;”
“determining the user type of the target user under the preset attribute to be the second user type, in response to determining the predicted vehicle accident compensation rate being not greater than the preset vehicle accident compensation rate threshold.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to Mathematical Concepts or Mental Processes which include mathematical formulas or equations or concepts performed in the human mind such as judgements. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas
The independent claims include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claims 1, 10 and 19:
“wherein the at least one personal attribute characteristic comprises at least one of: a natural personal attribute characteristic or a network behavior characteristic,”
“the network behavior characteristic comprises at least one of: an electronic map navigation characteristic, an interests profile characteristic, a common application characteristic, or a network search topic characteristic.”
“…wherein the user type comprises a first user type and a second user type, the first user type representing higher risk user than the second user type among vehicle insurance users.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional elements:
Claims 1, 10 and 19
“acquiring at least one personal attribute characteristic of a target user;”
“outputting the determined user type”
“…on a computing system, the computing system including at least one processor and a memory…”
Claim 10
“at least one processor;”
“a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:”
The computer components (processor and memory) are recited at a high level of generality (i.e. as a generic processor and generic memory) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not 
The acquiring/outputting steps are recited at a high-level of generality (i.e., as generally acquiring and generally outputting) such that they amounts to no more than mere data gathering or data outputting which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Dependent claims 7-9 and 16-18 contain the following additional elements:
Claims 7 and 16:
“acquiring an initial user type determination model and a predetermined first sample data set, wherein each piece of sample data in the first samples data set comprises at least one personal attribute characteristic of a user and a user type of the user under the preset attribute.”
“using the at least one personal attribute characteristic of the user in each piece of sample data in the first sample data set as input data, and the user type of the user under the preset attribute in the sample data as corresponding output data to train the initial user type determination model using a machine learning method”
“defining the trained initial user type determination model as the pre-trained user type determination model.”
Claims 8 and 17:
“acquiring an initial vehicle accident occurrence frequency calculation model and a predetermined second sample data set, wherein each piece of sample data in the second sample data set comprises at least one personal attribute characteristic of a user and a historical vehicle accident occurrence frequency of the user;”
“using the at least one personal attribute characteristic of the user in each piece of sample data in the second sample data set as input data, and the historical vehicle accident occurrence frequency of the user in the sample data as corresponding output data to train the initial 
“defining the trained initial vehicle accident occurrence frequency calculation model as the pre-trained vehicle accident occurrence frequency calculation model.”
Claims 9 and 18:
“acquiring an initial vehicle accident compensation rate calculation model and a predetermined third sample data set, wherein each piece of sample data in the third sample data set comprises at least one personal attribute characteristic of a user and a historical vehicle accident compensation rate of the user;”
“using the at least one personal attribute characteristic of the user in each piece of sample data in the third sample data set as input data, and the historical vehicle accident compensation rate of the user in the sample data as corresponding output data to train the initial vehicle accident compensation rate calculation model using a machine learning method;”
“defining the trained initial vehicle accident compensation rate calculation model as the pre-
These elements are recited at a high level of generality (i.e., as simple acquiring and simply defining) such that they amount to no more than mere data gathering and data outputting which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The use of machine learning is implemented at a high level of generality (i.e. as simply using the data to train the models using machine learning) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of machine learning. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)

The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The processor mentioned above is not described in further detail within the applicant’s specification beyond example software units it may contain. Therefore examiner must interpret these elements as generic computer components.
The memory mentioned above are disclosed in applicant’s specification (See paragraph [0116] of the specification). The component is described as the following: “the computer readable storage medium may be any physical medium containing or storing programs which can be used by a command execution system, apparatus or element or incorporated thereto.” Therefore by applicant’s own admission the components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a 
(for defining models as specific models) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for acquiring/outputting data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lei et al. (US 2019/0005586 A1) discloses variable data analysis of personal attribute information associated with at least one vehicle insurance user.
Ferguson et al. (US 2018/0345981 A1) discloses categorizing the driver into one of multiple classes or categories of insurance policies. Ferguson discloses categorizing a driver based on a likelihood of being involved in an accident using thresholds to determine first and second classes or categories of insurance policies.
Denning et al. (US 2013/0339064 A1) discloses identifying affinities between groups of to be insured based on identified commonalities of the groups including interests and search queries.
Khoury (US 2017/0255966 A1) discloses classifying drivers into one or more groups or risk pools based on loss ratio prediction.
Alemayehu et al. (US 2007/0226014 A1) discloses underwriting a user based on an address characteristic of a target user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691